UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1267



ALLAN L. GANT,

                                              Plaintiff - Appellant,

          versus


UNITED STATES PROBATION OFFICE; SAM SAMPLES,
F.P., Chief Probation Officer; DAVIS N. LEWIS,
Deputy Chief Probation Officer; KENNETH SALES,
JR., U.S.P.O.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-97-335-5)


Submitted:   July 2, 1998                  Decided:   July 21, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Allan L. Gant, Appellant Pro Se. Rebecca A. Betts, United States
Attorney, Stephen Michael Horn, Assistant United States Attorney,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing his

civil rights action. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Gant v. United States

Probation Office, No. CA-97-335-5 (S.D.W. Va. Feb. 13, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2